Opinion issued December 23, 2004
     
 
 


 
 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-04-01090-CV
 

 
 
IN RE WOODVILLE FORD, Relator
 

 
 
Original Proceeding on Petition For Writ of Mandamus
 

 
 
MEMORANDUM OPINION
            Relator, Woodville Ford, Inc., has filed a petition for writ of mandamus complaining
of Judge Elrod’s
 August 23, 2004 order appointing an arbitrator. 
            We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Alcala.